                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDUARDO RAMOS-THOMAS                                  :
             Petitioner,                              :
                                                      :
         v.                                           :        CIVIL ACTION NO. 19-323
                                                      :
THOMAS MCGINTELY, et al.                              :
             Respondents.                             :

                                                     ORDER

         AND NOW, this 20th day of February 2020, upon careful and independent consideration

of the Petition for Writ of Habeas Corpus, and all related filings, and upon review of the Report

and Recommendation (“R&R”) of United States Magistrate Judge Jacob P. Hart, 1 it is hereby

ORDERED that:

         1. The R&R [Doc. No. 9] is APPROVED AND ADOPTED 2;

         2. The Petition for Writ of Habeas Corpus [Doc. No. 1] is DISMISSED WITH

              PREJUDICE and without an evidentiary hearing;

         3. There is no probable cause to issue a certificate of appealability 3; and

         4. The Clerk of Court is directed to CLOSE the case.

         It is so ORDERED.

                                                               BY THE COURT:

                                                               /s/ Cynthia M. Rufe
                                                               ________________________
                                                               CYNTHIA M. RUFE, J.



1
  Ramos did not file objections to the R&R.
2
  After an independent review of the record, the Court agrees with the R&R’s comprehensive analysis determining
that Ramos’s Petition was untimely. As the R&R explained, even accepting all of Ramos’s arguments, he had until
April 10, 2018 to file his Petition, but he did not file it until January 4, 2019—269 days late.
3
  There is no basis for concluding that “reasonable jurists could debate whether . . . the petition should have been
resolved in a different manner or that the issues presented were adequate to deserve encouragement to proceed
further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation omitted).
